699 N.W.2d 722 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Daniel Martin LIEBER, a Minnesota Attorney, Registration No. 207731.
No. A04-636.
Supreme Court of Minnesota.
June 30, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action and a second amended and supplementary petition for disciplinary action alleging that respondent Daniel Martin Lieber has committed profession misconduct warranting public discipline. The referee conducted a hearing and filed his findings of fact, conclusion of law, and recommendation for discipline recommending that respondent be disbarred.
The referee found that respondent made improper financial advances to clients, charged the clients interest on the sums advanced at the rate of 15 percent per month, failed to disclose his conflict of interest in the transactions, lied about his involvement in the transactions both before and during the disciplinary investigation, made false statements under oath regarding his involvement in the transactions, ratified the false sworn testimony of one of his employees about one of the transactions, mishandled client funds held in his trust account by regularly making disbursements, primarily to clients, before depositing client funds to the accounts in support of those disbursements resulting in the temporary misappropriation of other clients' funds to cover those disbursements, commingled personal and client funds in the trust account, failed to maintain proper books and records regarding funds held in trust, and falsely certified that he maintained the required trust account books and records, in violation of Minn. R. Prof. Conduct 1.7, 1.8(a), (e), and (j), 1.15(a), (b), (c), and (h), 3.4(b), 4.1, 8.1(a)(3), and 8.4(a), (c), and (d).
Respondent has entered into a stipulation with the Director in which they stipulate that the referee's findings of fact and conclusions of law are conclusive and they jointly recommend that the appropriate discipline is immediate disbarment and payment of $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Daniel Martin Lieber is disbarred, effective immediately. Respondent shall pay $900 in costs and disbursements.
BY THE COURT:
/s/ Russell A. Anderson
_______________________
Associate Justice